Citation Nr: 1508967	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972; from November 1990 to May 1991; from January 2002 to January 2004; from May 2004 to May 2005; and from August 2005 to April 2006. 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which declined to reopen a previously denied claim for service connection for a bilateral foot disability.  Subsequently, the claims file was transferred to the jurisdiction of the RO in Houston, Texas.

In August 2014, the case was remanded for an additional VA examination to be obtained regarding the nature and etiology the bilateral foot disability.  The Veteran's treatment records and a VA examination report dated November 2014 were obtained and associated with the Veterans Benefits Management System claims file.  The case was returned to the Board for review.


FINDING OF FACT

Bilateral degenerative arthritis and hallux limitus with bunionette, of the feet are attributable to wartime service.


CONCLUSION OF LAW

Bilateral degenerative arthritis and hallux limitus with bunionette of the feet were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in a June 2005 letter.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains service treatment records, VA medical records, VA examinations with opinions, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

Following the August 2014 Board remand, a VA opinion was provided in November 2014.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate review of the evidence of record and responded to the questions in the August 2014 remand.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the November 2014 VA opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).



Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service connection for arthritis  may also be established by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137 (West 2014), 38 C.F.R. §§ 3.307, 3.309 (2014).

In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of
service.  38 C.F.R. § 3.307(a)(2014).

With chronic disease shown as such in service (or within the presumptive period under §3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3 303(b)( 2014).

History

The Veteran seeks service connection for a bilateral foot disability.  As an initial matter, the Board notes that the Veteran does not allege that this disability is the result of participation in combat.  Specifically, the Veteran contends that cumulative stress on his feet sustained during his service caused his bilateral foot disabilities.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service treatment records show the Veteran was treated for blisters of the right foot in October 1970.  A notation dated October 1993 shows the Veteran reported acute pain the medial left foot, first metatarsophalangeal joint.

The Veteran denied foot trouble in a January 2004 Report of Medical History.  A March 2005 treatment record shows the Veteran reported left foot lateral side pain, from the back of the little toe to the middle of the ankle.  The diagnosis was left forefoot strain.  In an April 2005 Report of Medical History, the Veteran reported pain in both feet.

The Veteran was noted to have normal feet at a VA examination in November 2006

A private podiatry note from M.G., M.D. dated August 2008 shows the Veteran was diagnosed degenerative arthritis of the both feet with bilateral hallux limitus.   This treatment note shows the Veteran reported that he had experienced ongoing problems with his feet, but that they had worsened in the last year and that his left big toe had been hurting more over the last several months.

At a July 2012 VA examination, the examiner noted that imaging studies showed degenerative or traumatic arthritis in both feet.  The VA examiner also noted bilateral bunionette, greater on the right than on the left.  

Analysis

The Veteran has appealed the denial of service connection for a bilateral foot disorder, best classified as bilateral degenerative arthritis and hallux limitus with bunionette.  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


We conclude that the evidence supports the claim.  Here, the appellant served many years and voiced complaints regarding his feet while in service.  He separated from service in April 2006 and sought treatment for the feet in 2008.  At that time, he reported that he had had on-going problems with both feet and that in the last year, the problems had gotten worse.  Nothing in this credible history reflects a recent or even post service origin of the pathology.  Rather, the record establishes that the problems had become worse in the last year.  This fact also establishes that the disorder had been an issue for more than one year.  When it is recognized that he started to complain about his feet during service, the most probative evidence establishes that the post-service diagnosis merely reflected an in-service onset when the entire history is considered.  In sum, bilateral degenerative arthritis and hallux limitus of the feet are attributable to service and the disability cannot be dissociated from the in-service events.


ORDER

Service connection for a bilateral foot disorder, bilateral degenerative arthritis and hallux limitus with bunionette, is granted




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


